Citation Nr: 1757995	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974 and from April 1975 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the undersigned in July 2012.  A transcript is of record. 

The Board remanded this case in March 2013 for treatment records and a VA examination.  In October 2016, the case was remanded again for an examination that met the criteria for Correia, to obtain Social Security Administration records, and to address the Veteran's TDIU claim.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, the Veteran's claim must be remanded for further development to ensure that it is afforded every consideration.   

In its prior remand, the Board requested that the Veteran's complete treatment records from the VA Medical Center (VAMCs) in Durham, North Carolina, dated from September 2012 forward, be associated with the virtual file.  However, after a review of the Veteran's file, these records do not appear to be part of his file.  As a result, a remand is required to obtain these files in order to adequately decide the Veteran's claims.  The Board finds that the receipt of these records is important because they could result in a favorable decision for the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

Further, another precedential decision in recent case law holds that VA examiners are required to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Thus, the Veteran must be scheduled for an additional VA examination of his low back.

As for the TDIU claim, the Board also notes that in addition to scheduling the Veteran for his lumbar exam, the October 2016 Board remand also asked the RO to schedule the Veteran with a VA TDIU examination.  However, that examination does not appear to have been completed.  As a result, on remand, the Veteran should be scheduled with an appropriate VA examination to evaluate the issue of TDIU.

Finally, as the case must be remanded the Veteran should be provided an additional opportunity to complete and submit a VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Provided the Veteran with a VA Form 21-8940 and ask that he complete and return the form.

2.  Ensure that the Veteran's complete treatment records from the VA Medical Center in Durham, North Carolina, dated from September 2012 forward, have been associated with the virtual file.  All records and/or responses received should be associated with the claims file.  If the records are unavailable, then a formal finding should be made and associated with the virtual file.

3.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the nature and current level of severity of his service-connected degenerative joint disease of the lumbosacral spine.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The appropriate Disability Benefits Questionnaire (DBs) should be filled out.

In the examination report, the examiner must include all of the following:

A.	Active range of motion testing results.
B.	Passive range of motion testing results.
C.	Weightbearing range of motion testing results.
D.	Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained. In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

 Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., DJD of the lumbar spine, residuals of prostatitis with history of hematuria, tinnitus, bilateral hearing loss, left lower extremity radiculopathy involving the femoral nerve and the sciatic/peroneal nerve, and erectile dysfunction).

 All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Finally, readjudicate the Veteran's claims based on the new evidence of record.  If the claims are not granted, the Veteran and his representative must be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

